--------------------------------------------------------------------------------

Exhibit 10.10

SHANGHAI PUDONG DEVELOPMENT BANK
SHORT-TERM LOAN AGREEMENT
(English Translation)

No. 26092006280054

Borrower: Henan Gengsheng Refractories Co., Ltd Legal Address: No.88, Dayugou
Town, Gongyi City Mailing Address: As Above     Lender: Wenhua Road Sub-branch,
Zhengzhou Branch, Shanghai Pudong Development Bank Address: No.91, Wenhua Road

According to applicable laws and regulations of the People's Republic of China
(the "PRC"), the Borrower and Lender hereby enter into this agreement pursuant
to Borrower's application to Lender for a short term loan (the "Loan").

Article1 the Loan

1.1.  Type of currency: RMB. Maximum Loan Amount Limit is (in full character):
Ten Million exactly. It is taken the accounting vouchers produced by the lender
though the business operation as the effective certificate of the borrower’s
obligation.

1.2.  Loan term: One year. June 9, 2006 through June 8, 2007.

1.3.  The Loan under this Loan Contract shall be solely for short-term working
capital use. Borrower shall not use the funds under this Loan Contract for any
other purpose.

Article2 Interest Rate and Interest Calculation

2.1  The loan interest rate in this contract:

(1) If the type of currency is RMB, the monthly interest rate on loan is 4.875‰;

(2) If the type of currency is foreign currency, the monthly interest rate on
load is__(Fluctuate on__ months basis).

2.2  The loan interest rate is based on 360 days in a year. It is calculated and
received as the actual withdraw amount and outstanding days from withdraw date.

2.3  Repayment of interest under this Loan Contract is to be calculated per
month or per quarter. If it is the foreign currency loan, maturity date should
include the day the Loan under this contract expires. The borrower should pay
the due interest to the Lender on the maturity day, and Borrower hereby
irrevocably authorizes Lender, on the Lender's own initiative, to withdraw
interest from Borrower's deposit account with the Shanghai Pudong Development
Bank.

--------------------------------------------------------------------------------

(1) The payment date is the 20th day of each month in calendar year.

Article 3 Release of funds and Repayment

3.1 Unless following preconditions are satisfied, the Lender does not have to
provide the loan under this contract.

(1)   For each withdrawal of fund, the Borrower shall fill in a loan certificate
and submit the related files and materials required by the Lender.

(2)   Borrower has completed procedures related to the loan such as obtaining
government permits, approvals, registration and other legally-required
procedures. In addition, notarization of this contract has been finished.

(3)   If the loan in this contract is secured, legally-required procedures such
as notarization and/or perfection has been finished as required by the Lender,
and the guarantee continues effectively.

(4)   Any default events defined under Article 7 do not happen.

3.2

(1) The Borrower should:

Borrower may apply for withdrawal of funds through several installments.
However, each time Borrower must submit the application to Lender at least 3
banking days in advance.

  Installment Date Withdraw Amount   __________ ___ Type of Currency ___ (Amount
in Full Characters)   __________ ___ Type of Currency ___ (Amount in Full
Characters)   __________ ___ Type of Currency ___ (Amount in Full Characters)  
__________ ___ Type of Currency ___ (Amount in Full Characters)   __________ ___
Type of Currency ___ (Amount in Full Characters)

Or

The Borrower may submit the whole withdrawal of funds application to Lender at
least 3 banking days in advance after the date of meeting all the preconditions
provided in this contract.

(2) The Lender should release the funds in time once the Borrower has met all
the preconditions provided in this contract and finished all the withdrawal
procedures described above.

3.3   If the Borrower fails to withdraw the funds according to provisions
described above, the Lender has the right to cancel the remaining part. The
Borrower is not allowed to withdraw the rest of funds without the Lender’s
consent.

3.4  The Borrower shall repay the principal and interest under this Loan
Contract in full on the due date. The borrower hereby irrevocably authorizes
Lender, on the Lender's own initiative, to withdraw funds from Borrower's
deposit account with the Shanghai Pudong Development Bank.

3.5   The borrower may prepay the Loan upon the consent of Lender.

Article 4 Representations and Warranties

--------------------------------------------------------------------------------

The Borrower makes following representations and warranties to Lender upon the
execution of this contract and valid until the termination of this contract.

4.1   The Borrower is registered as enterprise legal person according to
applicable Chinese laws, which has independent legal status and owns its assets
without third-party claims and has civil capacity and takes external civil
liabilities independently.

4.2   The Borrower authorizes representative to sign this contract. Each
provision in this contract is the true expression of the Borrower and has the
legal force against the Borrower.

4.3   The execution and implementation of this contract by the Borrower should
not violate any laws, regulations, rules, decisions and rulings that the Borrow
should comply with, and not conflict with the Borrower’s articles of
association, any signed contract and agreement or any other obligation.

4.4   The Borrower undertakes that all the financial statements provided are in
compliance with relevant Chinese laws and regulations and truly and fairly
reflects the financial situation of the Borrower. All documents and information
referred in this contract are true, effective, complete, accurate and
unreserved.

4.5   The Borrower does not omit from disclosing any ongoing and pending
lawsuit, arbitration, administrative procedure or other significant adverse
effect events, which may affect the execution and implementation of this
contract.

Article 5 Covenants

The parties agree to the follows with respect to the loan period:

5.1   The Borrower undertakes to operate in accordance with law, and use the
loan according to provision of 1.3 of this contract, and will cooperate with
Lender on the review and inspection of the use of the funds borrowed under this
Loan Contract and of the business condition of Borrower, and that it will
promptly provide all financial statements and related materials needed by
Lender.

5.2   Unless Borrower provides notice in writing to Lender in advance and
obtains Lender's consent, Borrower shall not, before paying off the principal
and interest, engage in sub-contracting, leasing, equity restructuring, pooling,
consolidating, merging, splitting, joint investment, capital transferring,
filing for restructuring, filing for dissolution, filing for bankruptcy, and any
other actions which may affect the realization of Lender's rights.

5.3   Borrower undertakes not to amend significantly about its articles of
association and business scope, to lease, transfer or otherwise dispose of all
or part of its assets and to provide a guaranty to a third party, which will
have a material adverse effect on its financial position or its ability to
perform its obligations under this Loan Contract without the written consent
with the Lender.

5.4   The Borrower undertakes not to pay off subordinated loans first. In
addition, the Borrower would not enter into any contract or agreement that makes
loans contemplated by this contract into the subordinate position.

5.5   Borrower shall repay principal and interest in the currency provided in
Article 1.1 above. In the event that the guarantor pays off loans in different
kind of currency, the Borrower undertakes to exchange the fund from the
guarantor into the currency provided in Article 1.1 through foreign exchange,
foreign exchange swap or foreign exchange settlement and sales promptly in order
to repay the principal and interest. The Borrower is responsible for the
relevant fees incurred.

--------------------------------------------------------------------------------

5.6   The borrower undertakes to provide other new guaranty accepted by the
Lender promptly upon occurrence or anticipated occurrence of the event which
imposes material adverse effect on the financial condition and ability to
implement the guarantee duty by the guarantor.

5.7   The Borrower undertakes to inform the Lender following items: (1) Inform
the Lender in writing within three days once knowing the occurrence of events of
default under Article 7, or the fact which may possibly become the event of
default. (2) The Borrower should inform the Lender in writing within 3 days from
the date that the material adverse events listed in Article 4.5 of this contract
once happen. (3) The Borrower should inform the Lender in writing 10 days in
advance if there are any change of ts legal representative, authorized deputy
and changes in mailing address, name of enterprise or material changes in its
finances and personnel.

5.8   The Lender is entitled to take measures under Article 8.1 once it finds
the matters listed in Article 4.5 occur which shall affect the implementation of
obligation of Borrower.

Article 6 Liability Guaranty

6.1   The loan principle, interest, penalty and relevant fees are guaranteed by
the guarantor for the Borrower to the Lender (The guaranty contract is signed
separately).

(1) Zhengzhou Jinyuan Flour Products Co., Ltd (Guarantor) provides guaranty.
Guaranty Contract number is 760920006280054.

(2)_____________/____________(mortgagor) provides____/____(guarantee) mortgage
guaranty. Mortgage Contract number is___/_____.

(3) _____________/_____________(pledge) provides____/___(pledge) pledge
guaranty. Pledge Contract number is___/_____.

Article 7 Events of Default

7.1   Any of the following events shall be considered as a default to this
contract of Borrower:

(1)   The Borrower fails to pay full or part of due principal or interest and
relevant fees.

(2)   The Borrower breaches the representations and warranties under Article 4,
or the representations and warranties are not true, accurate or complete.

(3)   The Borrower breaches warranties under Article 5.

(4)   The Borrower’s repayment obligation under this contract is declared to be
due ahead of scheduled because of the breach of other loan contracts and
agreements to which the Borrower is a party

(5)   The investor of the Borrower transfers the asset or conveys the equities
without notification.

(6)   The Guarantor does not have the guaranty ability corresponding to the
loan, or the Guarantor is expected to have no such ability in future. Or the
Guarantor is in the breach of the signed guaranty document.

(7)   The Borrower violates other provisions (other than this one) in this
contract.

--------------------------------------------------------------------------------

7.2   The Lender defaults if it does not provide the loan to the Borrower
contemplated by Article 3.2(2) in this contract, provided, however there is no
default as described under Article 7.1.

Article 8 Default Liability

8.1   The Lender could take the circumstances into consideration and take one or
several following measures to deal with if one or several of the events of
default descried in Article 7 arise.

(1)   Declares the principle under this contract matures ahead of scheduled time
immediately and payment of all the outstanding principal and accrued interest.
In addition, the Lender may request for the repayment through various ways from
the Guarantor or the Borrower.

(2)   Imposes default interest rate on overdue loans and abused loans and
calculates in compound interest rate. The default interest rate for a RMB loan
is calculated according to the regulations of the People’s Bank of China. The
default interest rate for a foreign exchange loan shall be 20% above the
original interest rate.

(3)   Be able to withdraw from the Borrower’s part of all of the deposit
accounts with every operational office with Shanghai Pudong Development Bank.

(4)   Cancels unused loan amount of the Borrower.

(5)   Asks for other guaranty from the Borrower agreed by the Lender.

(6)   Other necessary measures stipulated by law.

Under this condition, the Borrower agrees to give up the right of unconditional
defense and remedy all the loss of the Lender due to the default.

8.2   If the default behavior as described in Article 7.2 occurs, the Lender is
responsible only for the actual loss that the Borrower suffers in order to
obtain an alternative loan in financial market, which is the interest difference
between the loans from financial market and loans from the Lender contemplated
by this agreement.

Article 9 Other Clauses

9.1   If the contract is in a breach of related laws, regulations and rules
after it goes into effect, the two parties should amend it through negotiation
and enter into supplemental agreement.

9.2   This contract is governed by laws of People’s Republic of China. Any
dispute concerning this laon agreement shall be submitted to the jurisdiction of
the local people's court where Lender is located.

9.3   This loan agreement shall become effective upon signature and the affixing
of the official seals of both parties. It shall terminate when all the
outstanding principle and interest under this contract are paid off.

9.4   The loan application, loan voucher, corresponding guaranty contract
documents and related documents and materials are inseparable components of this
loan agreement and have the same law effect as this contract.

9.5   This Loan Contract has two originals, which are identical to each other,
with each of the parties holding one copy. There are several duplicates for
future reference.

--------------------------------------------------------------------------------



Borrower: Lender:           Henan Gengsheng Refractories Co., Ltd   Wenhua Road
Sub-branch, Zhengzhou Branch,     Shanghai Pudong Development Bank              
  (Official Seal)   (Official Seal)                     /s/Shunqing ZHANG      
                    Date: June 9, 2006            

 

 

--------------------------------------------------------------------------------